Title: From George Washington to the U.S. Senate, 29 December 1794
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate.
          United States December 29th 1794.
        
        I nominate the following persons for the promotions to which they are intitled in the legion of the United States. Nominations for new appointments may hereafter be made.
        
          
            Cavalry
          
          
            Leonard Covington
            Captain
            
            vice Fleming deceased
          
          
            John Webb
            ditto
            20 August 1794
            vice Ms Campbell killed
          
          
            John Posey
            Lieutenant
            
            vice Covington promoted.
          
          
            William H. Blue
            ditto
            
            vice Dunn deceased
          
          
            Matthias Slough Junr
            ditto
            20 August 1794
            vice Webb promoted
          
    
          
            First Sub Legion
          

          
            Bernard Gaines
            Captain
            30 June 1794
            vice Kersey promoted
          
          
            Bartholomew Shomberg
            ditto
            ditto
            vice Hartshorne killed
          
          
            John Wade
            ditto
             1 July
            vice Peters promoted.
          
          
            Ross Bird
            ditto
             6 July
            vice Jeffers resigned
          
       
          
            Third Sub Legion
          

          
            William MacRea
            Captain
            
            vice Hannah deceased
          
       
          
            Fourth Sub Legion
          
          
          
            Thomas Butler
            Lieut. Col.
             1 July 1794
            vice Clark resigned
          

          
            Commandt
          

          
            William Kersey
            Major
            30 June
            vice McMahan killed
          
          
            William Peters
            ditto
             1 July
            vice Butler promoted
          
        
        The following persons having been conditionally appointed by me during the recess of the Senate to perform the several Offices herein after mentioned I now therefore nominate them for the advice and consent of the Senate–
        
        
          Artillerists and Engineers
          
            William Aylet Lee
            Virginia
            Captain
            vice Williamson declined to rank from 12 July 1794.
          
          
            Michael Kalteisen
            South Carolina
            do
            vice Pitkin
            do
            do
            18 July
          
          
            Donald Grant Mitchell
            Connecticut
            do
            vice Morris
            do
            do
            8 August
          
          
            David Hale
            Vermont
            Lieutenant
            vice Yates
            do
            do
            17 July
          
          
            Theophilus Elmer
            New Jersey
            ditto
            vice Dinsmoor
            resigned
            do
            ditto
          
          
            William Wilson
            Maryland
            ditto
            vice Drinkwater
            declined
            do
            ditto
          
          
            Horatio Dayton
            New Jersey
            ditto
            vice Ripley
            ditto
            do
            ditto
          
          
            William Morris
            Georgia
            ditto
            vice Habersham
            ditto
            do
            29 July
          
          
            George Hardy
            Virginia
            ditto
            vice Barton
            ditto
            do
            ditto
          
        
        
          Ensigns to fill vacancies in the Sub Legions
          
            Jonathan Remington
            Massachusetts
            vice Sullivan declined to rank from 17 July 1794
          
          
            John W. Thompson
            ditto
            vice Jackson
            ditto
            ditto
            ditto
          
          
            Edward Voss
            Virginia
            vice Bradley
            ditto
            ditto
            ditto
          
          
            Edward Chatham
            Maryland
            vice Hoyt
            ditto
            ditto
            1 August
          
          
            Yelverton Peyton
            Virginia
            vice Hoge
            ditto
            ditto
            ditto
          
        
        
          Go: Washington
        
      